EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Jared Lee on 9/23/2021.
	The application has been amended as follows:

1.	(Currently Amended)  A method comprising:
receiving a stream of touch frames, wherein:
each touch frame in the stream of touch frames reflects touch data in proximity to a touch interface during a period of time;
the touch interface comprises one or more touch sensors; 
each touch frame in the stream of touch frames comprises one or more tixels; and
each of the one or more tixels comprises a measurement of a corresponding one of the one or more touch sensors;
delimiting the stream of touch frames, the step of delimiting including identifying a variable length window of touch frames based upon the stream of touch frames, the variable 
classifying the variable length window of touch frames based upon classifications learned by a classifying module to identify the gesture.

2.	(Currently Amended)   The method of claim 1, wherein: 
the one or more touch sensors comprise a plurality of capacitive touch sensors; 
each touch frame in the stream of touch frames comprises a plurality of tixels; and
each of the plurality of tixels comprises a measurement of a corresponding one of the plurality of capacitive touch sensors. 

3.	(Previously Presented)   The method of claim 2, wherein: 
the plurality of capacitive touch sensors are arranged in rows and columns; and
the plurality of tixels are arranged in an equal number of rows and an equal number of columns.

4.	(Previously Presented)   The method of claim 2, wherein each touch frame in the stream of touch frames comprises two-dimensional feature data of the gesture.

5.	(Previously Presented)   The method of claim 1, wherein classifying the variable length window of touch frames to identify the gesture comprises determining at least one of a 

6.	(Previously Presented)   The method of claim 5, wherein the one or more body parts comprise one or more of:
a finger;
a hand;
an arm; 
a shoulder; or
a leg.

7.	(Original)   The method of claim 1, wherein the gesture is applicable to a motorcycle handle.

8.	(Original)   The method of claim 1, wherein the gesture is applicable to a controller.

9.	(Currently Amended)  A method comprising:
receiving a stream of touch frames, wherein:
each touch frame in the stream of touch frames reflects touch data in proximity to a touch interface during a period of time;
the touch interface comprises one or more touch sensors; 
each touch frame in the stream of touch frames comprises one or more tixels; and

delimiting the stream of touch frames, the step of delimiting including identifying a variable length window of touch frames based upon the stream of touch frames, the variable length window of touch frames being selected to include touch frames indicative of three-dimensional feature data of a gesture; 
modifying the variable length window of touch frames to produce a fixed length touch frame window; and
classifying the fixed length touch frame window based upon classifications learned by a classifying module to identify the gesture.

10.	(Previously Presented)   The method of claim 9, wherein the step of modifying the variable length window of touch frames is achieved through an application of a division time warping algorithm.

11.	(Previously Presented)   The method of claim 9, wherein the step of modifying the variable length window of touch frames is achieved via an interpolation of time.

12.	(Original)   The method of claim 9, wherein the step of modifying the variable length window of touch frames is achieved by inserting the variable length window into a larger fixed length window.



14.	(Previously Presented)   The method of claim 13, wherein the step of modifying the variable length window of touch frames is achieved by an interpolation of time.

15.	(Currently Amended)   A method comprising:
delimiting a plurality of touch frames, wherein:
each touch frame in the plurality of touch frames reflects touch data in proximity to a touch interface during a period of time; 
the touch interface comprises one or more touch sensors; 
each touch frame in the plurality of touch frames comprises one or more tixels; 
each of the one or more tixels comprises a measurement of a corresponding one of the one or more touch sensors; and
the step of delimiting includes identifying a window of touch frames based upon the touch, the window of touch frames being selected to include touch frames indicative of three-dimensional feature data of a gesture;
interpolating the window of touch frames in a time dimension to produce a standard length touch frame window; and
classifying the standard length touch frame window based upon classifications learned by a classifying module to identify the gesture.



17.	(Currently Amended)   A method comprising:
receiving a stream of touch frames, wherein:
each touch frame in the stream of touch frames reflects touch data in proximity to a touch interface during a period of time;
the touch interface comprises one or more touch sensors; 
each touch frame in the stream of touch frames comprises one or more tixels; and
each of the one or more tixels comprises a measurement of a corresponding one of the one or more touch sensors;
delimiting the stream of touch frames, the step of delimiting including identifying a window of touch frames based upon the stream of touch frames being selected to include touch frames indicative of three-dimensional feature data of a gesture; and
classifying the window of touch frames based upon classifications learned by a classifying module to identify the gesture.

18.	(Currently Amended)   The method of claim 17, wherein the classifying module is a deep learning module.

19.	(Original)   The method of claim 18, wherein the deep learning module is a CNN module.



21.	(Currently Amended) The method of claim 17, wherein: 
the one or more touch sensors comprise a plurality of capacitive touch sensors; 
each touch frame in the stream of touch frames comprises a plurality of tixels; and
each of the plurality of tixels comprises a measurement of a corresponding one of the plurality of capacitive touch sensors.


Allowable Subject Matter
3.	Claims 1-15 and 17-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein each touch frame in the stream of touch frames reflectsbeing reflective of touch data in proximity to a touch interface during a period of time; the touch interface comprises one or more touch sensors;  each touch frame in the stream of touch frames comprises one or more tixels; and each of the one or more tixels comprises a measurement of a corresponding one of the one or more touch sensors; delimiting the stream of touch frames, the step of delimiting including identifying a variable length window of touch frames based upon the stream of touch frames, the variable length window of touch frames being selected to include touch frames indicative of three-dimensional feature data of a gesture; and classifying the variable length window of touch frames based upon .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.